Citation Nr: 1209939	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  09-42 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for posttraumatic stress disorder (PTSD) and, if so, whether service connection is warranted.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and dysthymic disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1953 to September 1955. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the previously denied claim for service connection for PTSD, and denied service connection for depression.

The Board observes that in April 2009, the Veteran filed a timely notice of disagreement to the RO's finding that new and material evidence to reopen the previously claim for service connection for PTSD had not been received, and only that issue, and not the denial of service connection for depression, was addressed in the October 2009 statement of the case and February 2011 supplemental statement of the case.  However, in February 2011, the Veteran stated that either his PTSD or his depression was related to his service and the treatment records of record show diagnoses of both psychiatric disabilities.  In either event, the medical evidence of record reveals various diagnoses of acquired psychiatric disorders, including PTSD, depression, dementia, and dysthymic disorder.  The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  Therefore, the issues on appeal has been recharacterized as stated above to encompass all currently diagnosed acquired psychiatric disorders, including but not limited to PTSD. In that regard, the claim for PTSD was previously denied in an unappealed February 2004 rating decision and thus that issue must be addressed separately in this decision.

In October 2011, the Veteran testified before the Board at a hearing held at the RO.  A transcript of the hearing is contained in the claims file
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for PTSD and for an acquired psychiatric disorder, to include depression and dysthymic disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim for service connection for PTSD was previously denied in a February 2004 rating decision. 

2.  Evidence added to the record since the final February 2004 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The February 2004 rating decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for PTSD is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

In a February 2004 decision, the RO denied the Veteran's claim of entitlement to service connection for PTSD.  At the time, the RO determined that there was no current diagnosis of PTSD. Moreover, the Veteran had not provided any details to support his stressor statements and thus there was no indication of any verifiable in-service stressor.  Accordingly, the claim for service connection for PTSD was denied.  

Although in the December 2008 rating decision on appeal the RO declined to reopen the Veteran's claim for service connection for PTSD, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  Thus, because the Veteran did not file a notice of disagreement to the February 2004 decision, that decision is final.

The claim of entitlement to service connection for PTSD may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed the application to reopen the claim in April 2008.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

Additional evidence received since the final February 2004 denial includes VA treatment records that demonstrate a diagnosis of PTSD provided while the Veteran was hospitalized for a psychiatric disorder.  Following the hospitalization, the diagnosis of PTSD continued to be applied to the Veteran alongside his diagnosis of depression.  He began to participate in PTSD group therapy sessions at that VA.

The Board finds that new and material evidence sufficient to reopen the claim has been received.  Previously, there was no indication that the Veteran currently suffered from PTSD or that he had suffered from stressors in service that would have caused PTSD or any other psychiatric disorder.  Presently, there is evidence of a diagnosis of PTSD and the Veteran has stated stressors that he believes relate his PTSD to his service.  Accordingly, the record includes new evidence that creates a reasonable possibility of an allowance of the claim.  38 C.F.R. § 3.156(a) (2011).  Additionally, the Board finds that the new evidence is not cumulative of the evidence considered at the time of the prior final decision.  Thus, in light of the positive medical evidence, the Board finds that new and material evidence sufficient to reopen the Veteran's claim has been received.

New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of an appellant's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, the claim for service connection for PTSD is reopened.  To that extent only, the appeal is allowed.


ORDER

As new and material evidence sufficient to reopen a claim for service connection for PTSD has been received, the Veteran's previously-denied claim is reopened.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for an acquired psychiatric disorder so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

It appears that a variety of treatment records may remain outstanding in this case.  See 38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

At his October 2010 VA examination and in a February 2011 statement to the Board, the Veteran stated that he had been hospitalized for depression at the VA in 2007, prior to his February 2008 hospitalization.  However, VA treatment records begin in February 2008.  Thus it remains unclear whether the Veteran was hospitalized prior to 2008 and, if so, whether he was treated for a psychiatric disorder related to his service.  Moreover, although the Veteran was diagnosed with PTSD by Dr. Mangrum during the February 2008 in-patient psychiatric hospitalization, the basis for that diagnosis is unclear.  Thus, if further records exist to demonstrate whether that diagnosis was based upon the criteria set forth under DSM-IV, such records are highly pertinent to his claim and should be obtained.  

Also, at his October 2011 hearing before the Board, the Veteran stated that he had received private psychiatric counseling from a Dr. Freely for about two years in or around 2008.  Those records may also support his claim for service connection for a psychiatric disorder and an attempt to obtain those records should be made.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Request that the Veteran identify any outstanding treatment records relevant to his claim for service connection for a psychiatric disorder, to include from Dr. Freely.  After securing any necessary authorization from him, obtain all identified treatment records, as well as any available VA treatment records, to include any psychiatric treatment in 2007 as well records from Dr. Mangrum in 2008.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, to include a second VA examination if deemed necessary, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


